Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 1 of 20

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CECILY RIDGEWAY
Plaintiff : CIVIL ACTION

NO. 20-
Vv.

CHESTER CHARTER COMMUNITY
SCHOOL

and
CSMI, Inc.,

and
Janell Trigg, Assistant Human Resources
Administrator for CSMI, Inc.

Defendants
COMPLAINT

I PRELIMINARY STATEMENT

This is an action for defamation by Plaintiff Cecily Ridgeway against her former
employer, the Chester Community Charter School (CCCS) and its third-party Human Resources
Administrators, CSMI, Inc. (collectively “the School Defendants”), and Janell Trigg, Assistant
Human Resources Administrator for CSMLI. In connection with Ms. Ridgeway’s application for
employment at the New Jersey school district (hereafter “the NJ District”), where she currently
works, the School Defendants made knowingly false statements on a sworn child abuse
disclosure statement indicating that she had been subject of an investigation for child abuse

and/or sexual misconduct and that she had been disciplined, discharged, or otherwise separated
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 2 of 20

education that involves contact with students, Ms. Ridgeway will be required to authorize
Defendants to provide a child abuse disclosure, leaving her vulnerable to the irreparable harm to
her reputation as both a person and an educator that would ensue if they provide a false
disclosure as they did to the NJ District.
IL. JURISDICTION AND VENUE

2. Ms. Ridgeway is a citizen of New Jersey and the School Defendants are
citizens of Pennsylvania. Upon information and belief, Defendant Trigg is also a citizen of
Pennsylvania.

3. The Court has diversity jurisdiction under 28 U.S.C. Sec. 1332 because the matter
in controversy is between citizens of different States and exceeds the sum or value of $75,000,
exclusive of interest and costs.

4. Venue lies in this court pursuant to 42 U.S.C. §12117(a) because all of the events
that give rise to this Action took place in this district.
TU. PARTIES

5. Plaintiff is Cecily Ridgeway, who is a citizen of the United States and resides at
387 Ives Avenue, Carneys Point, NJ 08069.

6. The Defendant Chester Community Charter School (CCCS) is a public school
located in Chester, PA. Its principal place of business is at 302 E. 5th Street, Chester, PA 19103.

7. CCCS is managed by CSML, LLC, an education management company with its
principal place of business at 302 E. 5th Street, Chester, PA 19103. CSMI provides support for
CCCS’s human resource functions, including but not limited to creating policies, procedures, and

handbooks, providing professional clearances, and processes for hiring, discipline, and

-3-
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 3 of 20

termination.

8. Janell Trigg is the Assistant Human Resources Administrator for CSMI, LLC and
her place of business is 302 E. 5th Street, Chester, PA 19103.

IV. FACTUAL STATEMENT

A. Plaintiff’s Employment at CCCS and Separation on May 22, 2028

9, Ms. Ridgeway began her first teaching job at CCCS on March 13, 2017.

10. | Ms. Ridgeway has a Masters Degree in Education which she obtained in 2018.
She holds a Pennsylvania Certificate to teach Pre-K-4th Grade and a Pre-K through 3 Grade
certificate in New Jersey.

11, Ms. Ridgeway was offered a contract to teach 2™ Grade at CCCS during the
2017-18 and 2018-19 school years and during the summer.

12. On April 20, 2019, Ms. Ridgeway was offered a new contract for the 2019-20
school year.

13. Late in the day on May 21, 2019, one of the students in Ms. Ridgeway’s
classroom reported to her that during a 2" Grade field trip and picnic the week before, on May
16", three of his male classmates coerced a female student to engage in sexual acts with them.

14. None of the teachers who were supervising the approximately 175 2"? Graders on
the field trip saw the incident or had any knowledge that it occurred.

13. The Student also reported to Ms. Ridgeway on May 21“ that the same children
were involved a second incident in the classroom later in the afternoon on May 16" during or
near the dismissal period. He said that the children were hiding under a desk that had been

partially covered by a picnic blanket while the lights were dimmed for students who were

-4.
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 4 of 20

watching a movie.

16. During the time the Student said the incident occurred, Ms. Ridgeway was
working individually with other students and monitoring dismissals using CCCS’s cell phone
app. She neither saw nor suspected that any such conduct was underway.

17. The Student said he had not reported the incident to Ms. Ridgeway on May 16
because his bus had been called. He deferred again because one of the male students warned him
not to tell, but he finally decided to come forward because the female student told him she was
afraid of one of the male students.15

18. Before she received the Student’s report on May 21%, Ms. Ridgeway had no
knowledge that there had ever been sexualized conduct by or between any of the students in her
class, and she had no reason to be on her guard for a something like that to occur.

19. Immediately after she received the Student’s report, Ms. Ridgeway contacted the
Dean to request guidance on how she should proceed.

20. He asked her to contact the school Social Worker, which she did.

21. The Social Worker and the Dean took three of the children involved from the
classroom and spoke with them. The fourth student was not in school that day.

22. Ms. Ridgeway stayed late on May 21* because she was expecting to meet with the
Principal, Ms. Burch, and the mother of the female student, and also to prepare an incident report
to document what the Student told her that day.

23. The Principal told her late in the afternoon that she had already spoken the with

child’s mother, and that Ms. Ridgeway should wait until the next day to discuss it further.
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 5 of 20

24. The Principal told Ms. Ridgeway that the two of them would be meeting with the
parent and they would discuss the incident report then.

25. | When Ms. Ridgeway reported for work on May 22", the Principal told
her that a meeting was soon to take place between herself, a representative from CSMI’s HR
department, the parent, and David Clark, CEO. Ms. Ridgeway was not invited to participate in
the meeting.

26. The Principal said that the parent was planning to take legal action against CCCS.

27. At approximately 10 a.m., after the administrators finished their meeting with the
parent, Ms. Ridgeway was ordered to gather her personal belongings and to report to CSMI
headquarters to meet with Ms. Burch and Janelle Trigg, who was the Assistant Human Resources
Director for CSMI.

28. Ms. Ridgeway took her incident report to the meeting, but neither Trigg
nor Burch would accept it.

29. The Principal told Ms. Ridgeway that based on her review of the classroom video
for May 16th, supervision “could have been better.”

30. Trigg and Burch advised Ms. Ridgeway that David Clark, CEO had concluded
that she should be terminated for failure to adequately supervise her students, and that she would
receive a letter in the mail to that effect.

31. CEO Clark had not spoken with Ms. Ridgeway and had not asked her to provide
an incident report or any other information or documentation about what had been reported to her

on May 21“ or any of her actions on May 16".
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 6 of 20

32. Neither CEO Clarke nor anyone else to Plaintiff's knowledge ever interviewed the
student who reported the incidents to her on May 21° or the child who was involved but absent
that day.

33. Trigg and Burch told Ms. Ridgeway that the decision to terminate her was based
on her having left her classroom unattended, and that the parent of the female child was
threatening to take legal action against CCCS.

34. Ms. Ridgeway denied that she had ever left the classroom or failed to attend to
her students, and asked to see the videotape, which confirmed that she did neither of those things.

35. Trigg and Burch told Ms. Ridgeway that the termination would go forward and
that CCCS would be filing an Educator Misconduct Complaint with the Pennsylvania
Department of Education and that this could compromise her teaching credentials.

36. CEO David Clark issued a termination letter on May 22, 2019 stating that the
school had “completed the investigation” and was therefore terminating her employment for
“failure to adequately supervise students.”

B. Plaintiff's Job Search and Application to the NJ District

37. Inthe summer of 2019, Ms. Ridgeway applied for approximately five teaching
positions near her home southern in New Jersey.

38. In connection with each of her applications for employment, Ms. Ridgeway
agreed to allow each school district to contact CCCS about her employment there and she and
provided the appropriate telephone number.

39. Ms. Ridgeway received only one response to her applications, that being from the

NJ District to which she applied on July 31, 2019, and where she is now employed.

-7-
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 7 of 20

40. As part of the pre-employment screening process, Ms. Ridgeway was required to
complete the applicant portion of New Jersey’s “Sexual Misconduct and Child Abuse
Disclosure” Form (hereafter “Initial Disclosure”).

41. The Initial Disclosure Form asks the applicant to respond to the following three
questions:

a. Have you been the subject of any child abuse or sexual misconduct
investigation by any employer, State licensing agency, law enforcement
agency, or the Department of Children and Families (*unless the
investigation resulted in a finding that the allegations were false or
unsubstantiated)?

b. Have you been disciplined, discharged, non-renewed, asked to resign from
employment, resigned or otherwise separated from employment while
allegations of child abuse were pending or under investigation, or due to
an adjudication or finding of child abuse or sexual misconduct?

c. Have you ever had a license, professional license, or certificate suspended,
surrendered, or revoked 1) while allegations of child abuse or sexual
misconduct were pending or under investigation, or 2) due to an
adjudication or finding of child abuse or sexual misconduct?

42, The Initial Disclosure Form defines “Child Abuse” as any conduct that falls under
the purview and reporting requirements of PL. 1971, c. 437 (N.J.S.A. 9:6-8.8 et seq.) and is

directed toward or against a child or student, regardless of the age of the child or student.
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 8 of 20

43. The Initial Disclosure Form defines “Sexual Misconduct” as any verbal,
nonverbal, written, or electronic communication, or any other act directed toward or with a
student that is designed to establish a sexual relationship with the student, including a sexual
invitation, dating or soliciting a date, engaging in sexual dialogue, making sexually suggestive
comments, self-disclosure or physical exposure of a sexual erotic nature, and any other sexual,
indecent or erotic contact with a student.

44. As a condition of employment under New Jersey law, Ms. Ridgeway was required
to certify under penalty of law that her responses were true, correct, and complete.

45. Ms. Ridgeway truthfully answered “no” in response to each of the three questions
on the Initial Disclosure Form.

46. | Under New Jersey law, the NJ District was required to forward the Initial
Disclosure Form to CCCS, which was required to answer the same three questions “to the best of
their knowledge.”

47. New Jersey law provides that a former employer that provides information or
records in connection with the disclosure process shall be immune from civil and criminal
liability unless it is knowingly false. N.J.S.A. 18A:6-7.11.

48. In the event that a former. employer answers “Yes” to any of the questions
on the Initial Disclosure Form, the NJ District had no further obligation to continue processing
Ms. Ridgeway’s employment application. If it received such a disclosure after she was hired, it
had the absolute right to terminate her employment.

49. A hiring entity has the discretion under New Jersey law to continue with the

Applicant’s pre-employment processing even if the previous employer answers “Yes” to one of

-9.
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 9 of 20

the questions on the Disclosure, but only after requesting additional information from the
previous employer, including “a copy of the initial complaint and the investigation report, if any,
regarding the incident of child abuse or sexual misconduct.”

50. Ms. Ridgeway received an offer of employment from the NJ District in August
and started working as a Kindergarten teacher in September, 2019. She was also hired to coach
high school varsity field hockey team.

Cc, Defendants’ Knowingly False Disclosures

51. Taylor Cowan, “HR Administrator” for CSMI, completed and signed the Initial
Disclosure Form pertaining to Ms. Ridgeway, which was then sent by facsimile to the NJ District
on September 25, 2019.

52. The Initial Disclosure answers “Yes” to the first two questions on the Initial
Disclosure Form, both of which were knowingly false, and which conveyed to the NJ District
that Ms. Ridgeway was either investigated for or was no longer employed because of allegations
of "abuse" and/or "sexual misconduct" involving a student or child.

53. The School Defendants knew that Ms. Ridgeway had never been accused of any
sort of child abuse or other misconduct while she was employed by CCCS.

54. Ms. Ridgeway had never been the subject of any investigation by CCCS and/or
CSMI to determine whether she had committed "abuse" or "sexual misconduct" involving a
student or a child.

55.  Ifthere ever had been such an allegation, CCCS would have been required to

report it to the Pennsylvania Department of Education (PDE).

-10-
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 10 of 20

56. CCCS would have been required to report to PDE even if abuse or sexual
misconduct against a child was caused by Ms. Ridgeway’s inaction.

57. CCCS never filed such a report and there was no basis upon which it could have
or should have done so.

38. School Defendants knew that there was no pending investigation against Ms.
Ridgeway for child abuse or sexual misconduct at the time of her separation from CCCS.

39. CCCS stated that it terminated Ms. Ridgeway’s employment because she failed to
provide proper supervision in her classroom, not because of an allegation or adjudication that
she committed child abuse or sexual misconduct.

60. The Initial Disclosure Form the School Defendants’ submitted to the NJ District
constituted a false official report that conveyed to the NJ District that Ms. Ridgeway had been
investigated for an allegation of "abuse" and/or "sexual misconduct" and that such investigation
did not result in a finding that the allegations were false or unsubstantiated.

D. Plaintiff’s Discovery of Defendants’ Defamatory Statements and the Ensuing
Investigation by the NJ District

61. Ms. Ridgeway first learned about the School Defendants’ false responses on
September 30, 2019 when she was summoned to the Superintendent’s office in the NJ District
and required to bring a union representative.

62. The Superintendent told Ms. Ridgeway that as a result of the Initial Disclosure,
the NJ District might be required to terminate her employment.

63. After the Superintendent’s second meeting with Ms. Ridgeway, she telephoned |

the School Defendants and asked for an explanation as to why they responded “Yes” to the first

-l1-
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 11 of 20

two questions on the Initial Disclosure.

64. On October 1, 2019, the Superintendent sent a letter to Ms. Cowan at CSMI
requesting additional information because the Initial Disclosure stating that Ms. Ridgeway had
been “the subject of a child abuse or sexual misconduct investigation and she may have been
disciplined and asked to resign due to the allegations or due to an adjudication or finding of child
abuse or sexual misconduct.”

65. The Superintendent asked Ms. Cowan to provide the initial complaint of abuse
and the final investigation report within the next twenty days.

66. On October 9" the Superintendent office received a copy of the September 25"
Disclosure with a one-paragraph attachment by Janelle Trigg alleging that she watched the video
of Ms. Ridgeway’s classroom and saw “several students under desks” and that although the
“incident itself was hard to make out”, it was “found to be factual.”

67. She stated falsely that Ms. Ridgeway was aware that “the child did things to boys
because “it happened on a school trip too.”

68. Trigg was aware that Ms. Ridgeway did not learn about either of the incidents the
Student said happened on May 16" until he reported both of them to her on May 21“.

69. There was no factual basis for Trigg’s statement that Ms. Ridgeway had
knowledge before the incident on the afternoon of May 16" that a similar one happened earlier
that day, and her statement that Ms. Ridgeway did have such knowledge was deliberately false.

70. There was no factual basis for Trigg’s statement that Ms. Ridgeway admitted
knowing that “the child did things to boys”, and her statement that Ms. Ridgeway did admit to

such knowledge was deliberately false, as was the implication that she failed to protect any of her

-[2-
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 12 of 20

children from a known risk of sexual exploitation by another child or children later that day.

71. What Ms. Ridgeway reported was that the Student said the female child had been
coerced into performing sexual acts on the three boys during the picnic, and that they threatened
to “kill her” if she refused.

72. Trigg falsely stated that Ms. Ridgeway “refused to sign any paperwork.”

73. No paperwork was presented to Ms. Ridgeway during the May 22™ termination
meeting for her to sign or to explain the basis for her dismissal.

74. The statements Trigg made in her May 22™ statement were knowingly false.

75. None of Trigg’s statements on October 9" provided a factual basis for the
false statements the School Defendants made on their Initial Disclosure that Ms. Ridgeway had
been the subject of an investigation for child abuse, or that she had been terminated on the basis
of any such investigation or while it as pending.

76. None of Trigg’s statements provided a factual basis for the School Defendants’
representations on the Initial Disclosure that not only had Ms. Ridgeway been the subject a child
abuse or sexual misconduct investigation, but that she was not exonerated based on a finding that
the charges were false or not substantiated.

77. The only “investigation” that the School Defendants conducted between May 21°,
when Ms. Ridgeway learned about the May 16" incidents, and May 2274 when she was
terminated, was to determine whether there had been inappropriate sexual interactions between
the four identified children, and whether the female student had been coerced.

78. Ms. Ridgeway was not the subject of that investigation, and the investigation was

completed by May 22°4.

-13-
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 13 of 20

79. Ms. Ridgeway was never accused of committing any act of abuse or sexual
misconduct, and there was no investigation into whether she did so.

80. Had there been such an investigation, Defendants would have been obliged to
provide her with notice of the charges and allowed her an opportunity to be interviewed and to
present exculpatory evidence in her defense, including her incident report, because a finding
against her would made her ineligible to work as a teacher anywhere in Pennsylvania and almost
certainly in every other state.

82. On or about December 2, 2019, CCCS submitted a new disclosure in which it
answered "No" to ali three questions on the Disclosure, including the two questions to which it
~ had answered “Yes” in the Initial Disclosure.

83. The December Disclosure confirms, under oath, that all of the statements to which
Defendants answered in the affirmative on September 25" are untrue.

84. No one from CCCS or the NJ district told Ms. Ridgeway about the December
disclosure.

85. In an E-mail to Plaintiff's attorney on January 8, 2020, counsel for CCCS insisted
that all of the statements CCCS made on its Initial Disclosure were true even though the School
Defendants made a sworn statement on December 2, 2019 that they were not true.

86. Inher January 8" E-mail, CCCS’s attorney did not reveal the Second Disclosure.

87. Ms. Ridgeway only found out about the December 2™ Disclosure when her
attorney received records from the NJ District on September 14, 2020 after multiple requests, but

without knowing about the existence of the Second Disclosure.

-14-
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 14 of 20

V. CAUSES OF ACTION

COUNT I: DEFAMATION AGAINST SCHOOL DEFENDANTS
DISCLOSURE QUESTION 1

88. The allegations set forth in Paragraphs 1-87 are re-alleged and incorporated by
reference herein.

89. The School Defendants, i.e, CCCS and/or CSMI on behalf of CCCS, stated falsely
on the Initial Disclosure that Ms. Ridgeway was the subject of an investigation of child abuse or
sexual misconduct knowing this was false.

90. The School Defendants stated that or implied that its investigation of allegations
of child abuse or sexual misconduct against Ms. Ridgeway did not result in a finding that the
allegations were false or not substantiated, knowing that this statement was both false and highly
misleading, and portrayed Ms. Ridgeway as if the charges against her had been substantiated.

91. The School Defendants published the statements to the NJ District by facsimile on
September 25, 2019 and they were received by the NJ district that day on 12:14 p.m.

92. The statements applied directly to Ms. Ridgeway and were in direct response to
the NJ school district’s request for information about her specifically in connection with her
application for employment, and in no way could it have been intended to apply or relate to
anyone else, or to be understood as relating to any other person.

93. The School Defendants knew that a "Yes" response to the first question on the
Initial Disclosure would almost certainly result in her not obtaining or maintaining her
employment in the NJ District because it would render her unfit to work as a teacher in any

public school in New Jersey.

-15-
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 15 of 20

94. The School Defendants knew that the representations it made on its Disclosure
would responses would, if believed, result in the loss of her license in Pennsylvania and preclude
her from working not only there but in most other states.

95. The NJ District understood the statements to apply to Ms. Ridgeway personally
and also understood the defamatory meaning of those statements.

96. The School Defendants’ statement that Ms. Ridgeway was the subject of an
allegation of child abuse and/or sexual misconduct falsely portrayed Ms. Ridgeway as having lied
on her own NJ Disclosure application.

97. The NJ district understood the statement to apply to Ms. Ridgeway personally and
directly, and confronted her specifically on that basis and thereafter set out to determine whether
those statements were true and should disqualify her for employment and therefore require her
termination.

98. The NJ District sought additional information from the School Defendants to
determine the basis for statement in response to the first question and whether that information
should be the basis for terminating Ms. Ridgeway’s employment.

99, Alone or in combination with the second question on the Initial Disclosure, the
statements by the School Defendants, jointly or severally, in response to the first question
constituted defamation against Ms. Ridgeway pursuant to 42 Pa. Cons. Stat. § 8343(a).

100. The character of the statements made by the School Defendants impair Ms.
Ridgeway’s reputation and standing in the community both personally and professionally, as they
portray her as having acted in a manner that is so heinous and violates all standards and norms of

decency in our society, and also constitutes a serious crime, so as to cause others not to associate

-16-
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 16 of 20

with her either personally or professionally, and therefore constitute defamation per se.

101. Asaresuit of CCCS’s statement, Ms. Ridgeway has suffered actual harm,
including personal humiliation, and mental anguish and suffering.

102. Ms. Ridgeway has no way of knowing whether in connection with any future
application the Defendants would repeat the false statements it did made on its Initial Disclosure
or make true statements like the ones on its Second Disclosure, but which Defendants’ counsel
either failed or refused to disclose to Plaintiff's Counsel.

103. Because of CCCS8’s defamatory conduct and the threat that it will re-publish
its defamatory statements or make similar statements, Ms. Ridgeway is not at liberty to seek
other employment opportunities that might provide her with additional pay or advancement
opportunities, and has or will impair her professional and personal mobility.

COUNT IT: DEFAMATION AGAINST SCHOOL DEFENDANTS

104. The allegations set forth in Paragraphs 1-103 are re-alleged and incorporated by
reference herein.

105. The statement that Ms. Ridgeway was disciplined, discharged, or otherwise
separated from her employment at CCCS while an investigation was underway to determine
whether she abused a child or engaged in sexual misconduct was made by the School
Defendants, i.e., either by CCCS, or its agent CSMI, acting on CCCS’s behalf, and was
knowingly false.

106. The School Defendants’ response to the second question on the Initial Disclosure
was made in direct response to the NJ school district’s request for information about Ms.

Ridgeway specifically, and its statement applied to her and in no way could have been or was

-17-
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 17 of 20

intended to apply or relate to anyone else.

107, The School Defendants’ September 25, 2018 disclosure falsely portrayed Ms.
Ridgeway as having engaged in or facilitated sexual abuse against children under her care and
leaving her previous job under the cloud of a pending investigation for child abuse and sexual
misconduct in a manner designed to deter others from associating with her personally and
professionally.

108. The School Defendants’ knew that a "Yes" response to the second question or the
content of that response, if known, would likely prevent Ms. Ridgeway’s from obtaining or
keeping the job in the NJ District, and if known, would preclude her from obtaining any other
teaching job.

109. The statement that she was disciplined, discharged, or otherwise separated from
her employment at CCCS while an investigation was underway pertaining to an investigation as
to whether she abused a child in her care portrayed Ms. Ridgeway as having lied on her own
disclosure.

110. The NJ district understood the statement to apply to Ms. Ridgeway personally and
directly, and confronted her specifically on that basis and thereafter set out to determine whether
her statements were true or false, and whether she should be disqualified for employment and
terminated on the basis of the statements by the School Defendants.

111. Alone or in combination with the first question on the Initial Disclosure, the
School Defendants’ response to the second question was defamatory on its face, and constituted.

defamation per se against Ms. Ridgeway pursuant to 42 Pa. Cons. Stat. § 8343(a).

-18-
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 18 of 20

112. Asaresult of CCCS’s statement, Ms. Ridgeway has suffered actual harm,
including personal humiliation, and mental anguish and suffering.
COUNT III: DEFAMATION AGAINST JANELL TRIGG

113. The allegations set forth in Paragraphs 1-112 are re-alleged and incorporated by
reference herein.

114. The statements made by Ms. Trigg on her May 22, 2020 statement that Ms.
Ridgeway knew that before the afternoon incident on May 16“ that one or more students in her
2™ Grade classroom had been engaged in sexual conduct but failed to protect them from
exploitation, were knowingly false and constituted defamation on their face.

115. The deliberate implication of Trigg’s statement was that by her inaction in the
face of a known risk, Ms. Ridgeway caused or allowed such exploitation to occur against one or
more of her students, was knowingly false.

116. Ms. Trigg knew that this type of statement in relation to Ms. Ridgeway would so
severely tarnish her personal reputation and impair her professional standing in the educational
community that it would cause others not to associate with her.

117. Ms. Trigg knew that the School Defendants would understand her statements as
applying to Ms. Ridgeway and to no one else, that they would understand their defamatory
meaning, and that they would use those statements as a basis for her termination from her
employment at CCCS.

116. Ms. Trigg sent her May 22™ statement to the NJ District or caused it to be sent in
response to its request for additional information as to the basis for the School Defendants’ false

statements on the Initial Disclosure, and specifically to support of those statements which she

-19-
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 19 of 20

knew to be false.

119. Ms. Trigg knew that her statements, especially in conjunction with the School
Defendants false statements on the Initial Disclosure, would very likely cause Ms. Ridgeway to
lose her job, and she sent it with that specific intention.

120. Ms. Ridgeway did not obtain or know about Trigg’s statement until her attorney
received documents from the NJ School District on September 14, 2020.

121. Asaresult of Defendant Trigg’s statements, alone or in conjunction with the
School Defendants’ statements on the Initial Disclosure, Ms. Ridgeway has suffered actual
harm, including the loss of her job at CCCS, the threat of losing her job at the NJ District and all
the ensuing personal humiliation, and mental anguish and suffering.

WHEREFORE, Ms. Ridgeway respectfully requests prays for the following relief:

1. A declaratory judgment that the School Defendants’ statements on the Disclosure

Form were knowingly false, and constituted defamation per se.

2. A declaratory judgment that Defendant Janell Trigg’s statements constituted
defamation.
3. Award the Plaintiff compensatory damages for the financial losses, emotional

distress, humiliation and suffering she sustained as a result of the Defendants’ joint and several
defamatory statements.

4, Enter an injunction prohibiting the Defendants, jointly and severally, from ever
repeating the defamatory statements they made on the Disclosure, either specifically or by way of
implication. Specifically, Plaintiff asks the Court to order Defendants to answer “no” in response

to any request by a prospective employer as to whether Ms. Ridgeway was ever 1) the “subject”

-20-
Case 2:20-cv-04786-GJP Document1 Filed 09/30/20 Page 20 of 20

of any child abuse or sexual misconduct investigation;” 2) was disciplined, discharged, non-
renewed, asked to resign from employment, resigned or otherwise separated from employment
while allegations of child abuse were pending or under investigation, or due to an adjudication or
finding of child abuse or sexual misconduct; and 3) had a license, professional license, or
certificate suspended, surrendered, or revoked while allegations of child abuse or sexual
misconduct were pending or under investigation, or due to an adjudication or finding of child
abuse or sexual misconduct. Additionally, she asks the Court to prohibit any of the Defendants or
their agents or representatives to ever state, imply, or suggest in any way that Ms. Ridgeway was
ever accused of child abuse or sexual misconduct, directly or by way of action, inaction, or
negligence that caused or allowed child abuse or sexual misconduct to occur while she was
employed during the 2017-18 or 2018-19 school year.

5. Award Plaintiff and her counsel all costs and attorneys fees she has incurred or
will incur in the prosecution of this action.

7. Award all other relief which may be just and proper under the circumstances.

ae ctfully submitted,
LORRIE McKINLEY, Esquire
Attorney ID No. 41211

McKINLEY & RYAN, LLC
238 West Miner Street
West Chester, PA 19382
Telephone (610) 436-6060
Fax (610) 436-6804

September 30, 2020

-?1-
